UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6891



SONIA WILLIAMS,

                                             Plaintiff - Appellant,

          versus

CLARENCE WILLIAMS, Sheriff;      MAJOR    WOODY;
ANTHONY DOWDY, Sergeant,

                                            Defendants - Appellees,

          and

CAPTAIN NEWTON; LIEUTENANT SPENCE; SERGEANT
BRANDT; SERGEANT SAUNDERS; DEPUTY SMITH;
DEPUTY MARTIN; DEPUTY CARR; DEPUTY DEBUSKE;
DEPUTY GUERRANT; MR. PENCILE; MR. CLARK;
MR. MUTCH; DEPUTY BROWN,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-100)

Submitted:   February 27, 1997             Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.
Sonia Williams, Appellant Pro Se. Steven Latham Micas, County
Attorney, Jeffrey Lee Mincks, Senior Assistant County Attorney,
Stylian Paul Parthemos, Wendell Charles Roberts, COUNTY ATTORNEY'S
OFFICE, Chesterfield, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Sonia Williams appeals the district court's order granting de-

fendants' motion for summary judgment and dismissing her 42 U.S.C.

§ 1983 (1994) action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Williams v. Williams,
No. CA-95-100 (E.D. Va. May 16, 1996). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2